EXHIBIT 99.1 FOR RELEASE AT 3:00 PM CDT Contact:Pat Hansen Senior Vice President and Chief Financial Officer 414-247-3435 www.strattec.com STRATTEC SECURITY CORPORATION DECLARES QUARTERLY AND SPECIAL DIVIDEND Milwaukee, Wisconsin – August 22, 2007 STRATTEC SECURITY CORPORATION (NASDAQ:STRT) announced today that it is initiating the payment of regular quarterly dividends. At its meetingon August 21, 2007, the Company’s Board of Directors declared a quarterly cash dividend of $0.15 per common share. Additionally, the Board declared a special one-time cash dividend of $1.00 per common share. Both the quarterly and special dividend are payable on October 1, 2007, to shareholders of record as of September 14, 2007. The combined October dividend payment will total approximately $4.1 million and will be funded by current cash balances. On a goingforward basis, the regular quarterly dividend and record date will be approved each quarter by the Company’s Board of Directors and announced by the Company. STRATTEC designs, develops, manufacturers and markets mechanical locks and keys, electronically enhanced locks and keys, steering column and instrument panel ignition lock housings, latches and related access control products for North American automotive customers, and for global automotive manufacturers through the VAST Alliance in which it participates with WITTE Automotive of Velbert, Germany and ADAC Plastics, Inc. of Grand Rapids, Michigan.The Company’s history in the automotive business spans nearly 100 years. Certain statements contained in this release contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “could,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “would.”Such forward-looking statements in this release are inherently subject to many uncertainties in the Company’s operations and business environment.These uncertainties include general economic conditions, in particular, relating to the automotive industry, consumer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, and costs of operations.Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this press release and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this release.In addition, such uncertainties and other operational matters are discussed further in the Company’s quarterly and annual filings with the Securities and Exchange Commission.
